Opinion of the court by
Napton Judge.
The plaintiff’s testator sued the defendant in trespass in the circuit court of Boone county, under the statute allowing treble damages, and upon trial, a verdict for six dollars was returned. The court entered up judgment for eighteen dollars — but gave judgment for costs against plaintiff.
The 13th section of the act concerning costs provides, that in all actions of trespass, where any damage is found for the plaintiff, he shall recover his costs. This section is supposed to be modified or limited by the 4th section of the act concerning justices courts which provides that, “if any suit properly cognizable before a justice of the peace, be brought in any court of record, the plaintiff may recover judgment thereon, but the costs of such suit shall be adjud« ged against him.”
The first section being special and solely applicable to actions of trespass, cannot be annulled by this last section, which is general in its terms and might include the cases enumerated in the first, but can be rendered effective without such construction. To give the construction which the court below has given, we must annul the 13th section of the act concerning costs.
The judgment for costs is therefore reversed, ■